Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of Applicant's claim for foreign priority based on a Patent Application JP2018-102028 filed on 5/29/18.  It is noted that Applicant has filed a certified copy of the applications as required by 35 U.S.C. 119(b).

REASONS FOR ALLOWANCE
The rejection to Claim 20 under 35 U.S.C. section 101 is withdrawn in light of Applicant’s amendment filed on 4/8/22.

The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (SHIONOZAKI, Pub. No:  US 2013-0142452; TANAKA, Pub. No.: US 2010-0328432; WATANABE, Pub. No.: US 2013-0016954; MASUO, Pub. No.: US 2011-0206345; IKEDA, Pub. No.: US 2012-0154383; TERADA, Pub. No.: US 2015-0347076) does not teach nor suggest in detail the limitations: 
“An image processing apparatus, comprising:  a central processing unit (CPU) configured to: generate an additional image;  perform an image editing process to add the generated additional image to moving image data, based on depth information of a pixel in the moving image data; generate an editing operation image to edit the additional image added to the moving image data; and control a display of the generated editing operation image on a user interface, wherein the displayed editing operation image includes a display area, on the user interface, having a time axis of a moving image and a depth axis of the moving image, the time axis is perpendicular to the depth axis, and the moving image is associated with the moving image data” 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record SHIONOZAKI does not teach or suggest in detail an image processing system that includes controlling a display of a generated editing operation image on a user interface such that the displayed editing operation image includes a display area on the user interface having a time axis of a moving image and a depth axis of the moving image, the time axis is perpendicular to the depth axis, and the moving image is associated with the moving image data as amended by the Applicant.  
SHIONOZAKI only teaches generating an additional image that is to be added to a moving image and using depth information of a pixel in the moving image data to which the additional image will be added.  The closest NPL PALTAUF (PALTAUF, “Photoacoustic imaging with limited diffraction beam transducers”, 2009) discusses generally depth axis and profile pixel values along a perpendicular axis but is a different field of endeavor and does not teach at least controlling a display of a generated editing operation image on a user interface such that the displayed editing operation image includes a display area on the user interface having a time axis of a moving image and a depth axis of the moving image, the time axis is perpendicular to the depth axis, and the moving image is associated with the moving image data.
Whereas, as stated above, Applicant’s claimed invention recites an image processing system that includes controlling a display of a generated editing operation image on a user interface such that the displayed editing operation image includes a display area on the user interface having a time axis of a moving image and a depth axis of the moving image, the time axis is perpendicular to the depth axis, and the moving image is associated with the moving image data. 
 So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-13, 16-20 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481